MONROE, J.
This is an appeal taken by a dative tutor from a judgment rendered, with the consent of her surviving parent, emancipating a minor over 18 years of age. She moves to dismiss, on several grounds, the first of which is sufficient. The appeal was made returnable on the third Monday, which fell upon the 17th of November, and the transcript was not filed until the 21st of that month, though no delay was asked, and this court was in session upon and between those dates. This was too late. Hake v. Lee, 104 La. 123, 28 South. 1003.
The appeal is accordingly dismissed.